     Case 1:19-cv-00149 Document 22 Filed 08/19/20 Page 1 of 1 PageID #: 111



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

HOWARD JACKSON,

           Plaintiff,

v.                                         CIVIL ACTION NO. 1:19-00149

WARDEN, FCI McDowell,

           Defendant.

                        MEMORANDUM OPINION AND ORDER

           Pending before the court is plaintiff’s motion asking the

court to stay his deadline for filing a response to the Proposed

Findings and Recommendation, entered on April 24, 2020.                  ECF No.

21.    According to plaintiff, his need for additional time is

because of a lockdown implemented at his facility due to the

COVID-19 pandemic.       The deadline for filing objections passed

more than three months ago.         The court cannot let this case drag

on indefinitely.       Accordingly, plaintiff’s motion is GRANTED

insofar as he requests additional time to file his objections and

his objections are due on or before September 16, 2020.                  To the

extent that plaintiff requests an indefinite stay, his motion is

DENIED.

           The Clerk is directed to send copies of this Order to

counsel of record and to plaintiff, pro se.

           IT IS SO ORDERED this 19th day of August, 2020.

                                           ENTER:
                                                     David A. Faber
                                                     Senior United States District Judge
